DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-6, 14-19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen et al (“Glycohemoglobin filter assay for doctors’ offices based on boronic acid affinity principle.” Clinical Chemistry 43:12 pp. 2390–2396 (1997)) in view of Johnston et al (USP 6,106,732) in view of Nelson (USP 6,024,919.  
Regarding claims 1, 3, 19, 26, Frantzen et al teach an assembly for testing a blood sample in which red blood cells containing both glycated and non-glycated hemoglobin from the blood sample have been precipitated out from the blood sample using a reagent (pg. 2391, col. 2 para. 2: glass fiber to collect Hb precipitate) , the assembly comprising: a first film layer, the film layer including structure defining an aperture (polypropylene strip with wells reads on “polymeric material”); a porous membrane coupled to the first film layer and in fluid communication with the aperture (glass fiber filter), wherein the porous membrane is configured to retain the precipitated glycated and non- glycated hemoglobin particles and red blood cells from the blood sample, while allowing a remaining blood sample to pass through the membrane (pg. 2391, col. 2 para. 2).  Frantzen teach the test strip assembly is configured to be positioned within an optical sensing device to determine, by analyzing a retained blood sample retained on the porous membrane, a percentage of glycated hemoglobin of total hemoglobin in the blood sample (Abstract and Pg. 2390 col. 2 para. 2).  Frantzen et al are silent to the first film layer is planar formed of a polymeric material; the porous membrane coupled to the first planar film layer via a first adhesive layer positioned therebetween; a second planar film layer discrete from the first planar film layer formed of a polymeric material, wherein the porous membrane is positioned between the first planar film layer and the second planar film layer; an absorbent layer positioned between the porous membrane and the second planar film layer configured to aid in moving the remaining blood sample from the aperture to and through the porous membrane; and a second adhesive layer positioned between the second planar film layer and the absorbent layer to bond the absorbent layer to an inner surface of the second planar film layer; wherein the second planar film layer is substantially free of structure defining an aperture; wherein the first planar film layer and the second planar film layer being discrete from one another allows the test strip assembly to be manufactured as part of a composite sheet or roll comprising a plurality of test strip assemblies.  
Johnston et al teach a blood sensor having a first planar film layer 15B having an aperture 16; a second planar film layer (11A)  discrete from the first planar film layer (Fig. 3F), wherein a porous membrane (18) is positioned between the first planar film layer and the second planar film layer (Fig. 3F), the porous membrane is coupled to the first planar film layer via a first adhesive layer (adhesive tape 17) positioned therebetween; an absorbent layer (disc 13) positioned between the porous membrane and the second planar film layer configured to aid in moving the remaining blood sample from the aperture (16) to and through the porous membrane; and a second adhesive layer (adhesive tape 12) positioned between the second planar film layer and the absorbent layer to bond the absorbent layer to an inner surface of the second planar film layer (Fig. 3F). Johnston et al teach the second planar film layer is substantially free of structure defining an aperture (Fig. 3F).  Johnston teach the hydrophobic layers that make up the first top layer and second bottom layer can be made of various materials including polyethylene or any solid plastic material that meets the hydrophobicity test and is heavy enough to act as a solid base support (col. 6 lines 38-41, 61-64, reads on “formed of a polymeric material”).      It is advantageous to provide the sandwich layers with the upper and lower planar film layers made of polymeric material with adhesives to provide a compact device that can separate whole blood and not leak out the bottom or sides.  It is noted that the first planar film layer and the second planar film layer are discrete (Fig. 3F: 11A and 15B are discrete).  It is also noted that the film layers are discrete are capable of the test strip assembly to be manufactured as part of a composite sheet or roll comprising a plurality of test strip assemblies.  For Claim 1, it is noted that this claim contains product-by-process language. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case the test strip assembly seems similar to those instantly claimed.  Therefore, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product, consult In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, Johnston teach the plurality of test strips can be manufactured as a roll or composite sheet and cut into the current form of 15B in Fig. 3F.  (col. 9 line 35-40: composite sheet of chipboard coated with polyethylene layer is cut into five strips).
Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the strip layer with wells to hold the membrane filter of Frantzen et al with the first planar and second planar film layers with adhesives holding the porous membrane and absorbent layers of Johnston et al because they are known structures to hold assay membranes, and to provide the above advantage of providing a compact device that can separate whole blood and not leak out the bottom or sides.  
Frantzen/Johnston are silent to the shape of the porous membrane is rectangular.  Frantzen/Johnston teach alternate geometries, support materials, sizes, shapes are not limited to the Fig. 3A-3G (Johnston: col. 10 lines 6-14).
Nelson teach a test strip for optical detecting.  The membrane to face the aperture window 4b is attached using various methods such as acrylic polymer adhesive and clamping (col. 8 lines 6-18).  Nelson teaches the adhesive layer provides a further advantage of water tight seal for use with liquid sample.  Nelson teach the porous membrane (Fig. 2:2) is rectangular. The shape of a device without any mechanical function cannot be relied on to patentably distinguish the claimed invention from the prior art unless it results in a product which is distinct from the reference product (see MPEP 2144.04(I)), and changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04(IV)(B)).  Therefore it would be obvious to one of ordinary skill in the art to provide the rectangular shape of Nelson to the device of Frantzen/Johnston as well-known shapes used for membranes within a test strip device.
Regarding claim 5, Frantzen/Johnston /Nelson teach the porous membrane is formed of polysulfone membranes or glass membranes. (Pg. 2391 col. 2 para 2: polysulfone membranes).  Frantzen is silent to a material selected from the group consisting of nitrocellulose, cellulose acetate, polyethylene, polyester, polyether sulfone, and combinations thereof. Johnston teach the porous membrane is formed of a material selected from the group consisting of nitrocellulose, cellulose acetate, polyethylene, polyester, polyether sulfone, and combinations thereof. (cellulosic filter paper, nylons, cytosep).  Johnston teach blood filters such as papers, fiberglasses, nylons, certain grades of composite media such as Cytosep.RTM.  (col. 2 lines 17-24: USP 5,186,843 cellulose acetate blood filter) Filter membranes are well known to be made of porous polymer material such as cellulose acetate.  Therefore it would have been obvious to try cellulose acetate material for the porous membrane choosing from a finite number of identified, predictable solutions to retain larger particles such as precipitated hemoglobin.  
Regarding claim 6, Frantzen/Johnston /Nelson et al teach an axial length of the porous membrane is half or less of an axial length of the first film layer. (Johnston Fig. 3F)
Regarding claims 14-16, Frantzen/Johnston /Nelson teach first planar film layer is silent to the first film layer is formed of a material that has a flexural modulus ranging from 100,000 psi to 600,000 and a tensile strength ranging from 3,000 psi to 15,000 psi; the material is selected from the group consisting of acetal copolymer, acrylic, nylon, polyester, polypropylene, polyphenylene sulfide, polytehteretherketone (PEEK), PVC, and combinations thereof; the second film layer is selected form the group consisting of polyethylene, PVC, polypropylene, PET, PTFE, and combinations thereof.
Nelson teach the carrier layer can be made of polyester (col. 12 line 6).  It is desirable to provide a nonporous polymer to hold porous reaction membranes and are injection molding.  Therefore it would have been obvious to try polymers such as polyester as in Nelson or polyethylene (as is notoriously well known in the art) choosing from a finite number of identified, predictable solutions polymers that are injection moldable, non-porous to hold the porous membranes of Frantzen/Johnston.  
Regarding claims 17, Frantzen/Johnston /Nelson teach wherein the absorbent layer comprises a woven or non-woven material selected from the group consisting of nylon, fiberglass, cellulose, and combinations thereof. (Pg. 2391 col. 2 para. 2: glass fiber disc) 
Regarding claim 18, Frantzen/Johnston /Nelson teach woven fibers (Johnston col. 2 lines 17-24: cites Vogel et al USP 4,816,224 that teaches woven fibers for the separation layer: col. 4 lines 43-50) polyester or cotton for the material to make the layers. Johnston is silent to one-direction woven fiber. There are only two types of woven fiber, unidirectional and multidirectional. Therefore it would have been obvious to try choosing from a finite number of identified, predictable solutions the unidirectional woven fiber to create the woven fiber of Johnston as well-known methods of manufacturing woven absorbent membranes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston /Nelson in view of Bae et al (USP 8,158,080).
Regarding claim 7, Frantzen/Johnston /Nelson is silent a sidewall of the aperture is tapered, convex, or concave.  
Bae et al teach a biosensor with an aperture for sample inlet is tapered.  It is advantageous to provide the upper cover with a tapered surface to direct sample into the aperture.  
Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the tapered aperture of Bae to the device of Frantzen/Johnston /Nelson to provide the above advantage of directing sample into the aperture.
Claim 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston/Nelson in view of Law et al (US 2003/0073243).
Regarding claim 9-10, 13, Frantzen/Johnston /Nelson teach the limitations of claim 1 and to detect glycated hemoglobin (col. 6 line 11).  Frantzen/Johnston /Nelson is silent to a plurality of vials containing the reagent configured to lyse red blood cells of the blood sample and precipitate glycated and non-glycated hemoglobin particles from the blood sample, the reagent containing a dye configured to conjugate only with the glycated hemoglobin particles; and instructions for determining an amount of glycated hemoglobin from the blood sample, the instructions including: collecting the blood sample from a patient; combining the blood sample with the reagent to form a mixed blood sample; applying a precipitated portion of the mixed blood sample to the aperture of the test strip assembly; inserting the test strip assembly into an optical sensing device; and operating the optical sensing device to determine the level of glycated hemoglobin in the sample.
Law et al teach a kit using lysis buffers, a plurality of washing solution, and reagent to conjugate on the glycated hemoglobin to detect glycated hemoglobin to provide a one-read method of detecting glycated hemoglobin.  (Para. 0011-0014)  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the lyse, wash and reagent to detect the glycated hemoglobin to provide the above advantage of specifically detecting glycated hemoglobin without the need to assess total hemoglobin. 
It is noted that the instructions recited are considered nonfunctional printed matter because the limitations are instruction for using the items in the kit (See MPEP 2111.05(I)(B) and In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864).  
Regarding claim 11-12, Frantzen/Johnston /Nelson/Law teach the optical sensing device at 620 and 470nm (Frantzen: pg. 2390 col. 2 para. 2). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frantzen/Johnston /Nelson in view of Ramel et al (US 20050227370).
Regarding claim 20, Frantzen/Johnston /Nelson is silent to the porous membrane includes a whitening agent to induce opacity of the porous membrane.  Ramel teach the additions of titanium dioxide to provide an opacity (Para. 0117).  It is desirable to provide white for opacity to aid in detecting the optical changes in the assay with reduced noise.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the whitening agent to induce opacity of the porous membrane of Frantzen/Johnston /Nelson to provide the above advantage of detecting the optical changes in the assay with reduced noise.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant argue that Johnston fails to teach "the test strip assembly is configured to be manufactured as part of a composite sheet or roll of sandwiched layers that are cut to form comprising a plurality of test strip assemblies." Applicants argue that because "an essential principal of operation of Johnston that the different samples can be taken at different times....thus, multiple blood receiving stations including means for isolating multiple blood plasma samples may be included in a single device and kit, instead of only one such station." that Johnston of allowing the different samples to be taken at different time necessitates that element 15B (what is argued to be the claimed first planar film layer) must be individually assembled on the element 11A (what is argued to be the claimed second planar film layer).   This is not convincing because the claim does not require the material is continuous material, but that the manufacturing of a plurality of test strip assemblies be allowed as part of a roll or composite sheet.  The plurality of test strips can be manufactured as a roll or composite sheet and cut into the current form of 15B in Fig. 3F.  (col. 9 line 35-40: composite sheet of chipboard coated with polyethylene layer is cut into five strips). 
Applicants argue that "the Office Action improperly uses the hindsight afforded by the present disclosure to suggest that Johnston teaches replacing the chipboard of which elements 11 and 15 are formed in Johnston with a polymeric material as currently claimed." and further argues that "Contrary to the portions of Johnston pointed to in the Office Action, it is apparent that one of the critical objectives of Johnston is to provide a multi-station test sample that can dry the blood out during transit. See, e.g., Col. 10, Line 14, "One of the surprising benefits of using the devices of this invention was the realization that plasma or serum dried on a material that meets the criteria disclosed herein for the second (bottom) hydrophilic layer that receives and retains a defined volume of plasma or serum is that the constituents of the plasma thus air dried are highly stable."   This is not convincing because the hydrophobic layers are taught as polymeric as well as the chipboard is coated with polymeric layer (Col. 9 lines 30-37).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798